Citation Nr: 1703521	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-20 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis from February 28, 2004 to January 4, 2011.  

2.  Entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the left upper extremity, secondary to multiple sclerosis.

3.  Entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the right upper extremity, secondary to multiple sclerosis.

4.  Entitlement to an initial separate rating in excess of 20 percent for neurological impairment of the left lower extremity, secondary to multiple sclerosis.

5.  Entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the right lower extremity, secondary to multiple sclerosis.

6.  Entitlement to a rating in excess of 50 percent for mood disorder, depression.

7.  Entitlement to service connection for visual disturbance due to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for multiple sclerosis and assigned a 30 percent rating, effective February 16, 2006.  Subsequently, jurisdiction was transferred to the RO in St. Petersburg, Florida.

In a May 2007 rating decision, the RO, in relevant part granted an earlier effective date of February 28, 2004 for the grant of service connection for multiple sclerosis.

This matter was before the Board in November 2010 where it was remanded for further evidentiary development.

Thereafter, in a February 2012 rating decision, the RO awarded a separate rating for neurological impairment of the left upper extremity, secondary to multiple sclerosis and assigned a 10 percent disability rating; a separate rating for neurological impairment of the right upper extremity, secondary to multiple sclerosis, and assigned a 10 percent rating; a separate rating for neurological impairment of the left lower extremity, secondary to multiple sclerosis, and assigned a 20 percent disability rating; and a separate rating for neurological impairment of the right lower extremity, secondary to multiple sclerosis, and assigned a 10 percent disability rating.  The RO assigned an effective date of January 4, 2011 for each disability.  The RO also increased the rating for the Veteran's service-connected mood disorder to 50 percent disabling, effective January 4, 2011.  

In a February 2012 supplemental statement of the case, the RO denied service connection for visual disturbance due to multiple sclerosis.

The issue of entitlement a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) was remanded in the November 2010 Board decision.  Subsequently, the issue of entitlement to a TDIU was granted in the February 2012 rating decision.  As the benefit sough on appeal has been granted, the issue is no longer before the Board.  


FINDING OF FACT

In correspondence received in August 2012 and January 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wanted to withdraw her appeal concerning the issues of entitlement to increased ratings for multiple sclerosis, neurological impairment of the left upper extremity, neurological impairment of the right upper extremity, neurological impairment of the left lower extremity, neurological impairment of the right lower extremity, and mood disorder and entitlement to service connection for visual disturbance due to multiple sclerosis.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement an initial rating in excess of 30 percent for multiple sclerosis from February 28, 2004 to January 4, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the left upper extremity, secondary to multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the right upper extremity, secondary to multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

4.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial separate rating in excess of 20 percent for neurological impairment of the left lower extremity, secondary to multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

5.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the right lower extremity, secondary to multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

6.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a rating in excess of 50 percent for mood disorder, depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

7.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for visual disturbance due to multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2016).

In correspondence received in August 2012 and January 2017, the appellant indicated that she was satisfied with her current rating and was withdrawing the appeal as to the issues of entitlement to increased ratings for multiple sclerosis, neurological impairment of the left upper extremity, neurological impairment of the right upper extremity, neurological impairment of the left lower extremity, neurological impairment of the right lower extremity, and mood disorder and entitlement to service connection for visual disturbance due to multiple sclerosis.  The Board finds that the criteria for withdrawal of the appeal have been met.   Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  As such, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent for multiple sclerosis from February 28, 2004 to January 4, 2011 is dismissed.  

The appeal of the issue of entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the left upper extremity, secondary to multiple sclerosis, is dismissed.  

The appeal of the issue of entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the right upper extremity, secondary to multiple sclerosis, is dismissed.  

The appeal of the issue of entitlement to an initial separate rating in excess of 20 percent for neurological impairment of the left lower extremity, secondary to multiple sclerosis, is dismissed.  

The appeal of the issue of entitlement to an initial separate rating in excess of 10 percent for neurological impairment of the right lower extremity, secondary to multiple sclerosis, is dismissed.  

The appeal of the issue of entitlement to a rating in excess of 50 percent for mood disorder, depression is dismissed.  

The appeal of the issue of entitlement to service connection for visual disturbance due to multiple sclerosis is dismissed.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


